DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akcasu (US 2020/0050829).
Regarding claim 1:
Akcasu discloses:
A display device, comprising: 
a display panel comprising a display region and a non-display region surrounding the display region (as shown in, e.g., Fig. 1), the display panel comprising a plurality of a light-emitting units arranged at the display region (paragraph 42); 
a touch circuit electrically connected to the display panel, and configured to detect touch information when the display panel is touched by a user (paragraph 37: “Graphical User Interface (GUI) that can respond to finger-touch”); 
a control circuit electrically connected to the touch circuit and the display panel, and configured to control a corresponding light-emitting unit to emit a predetermined light beam in response to the touch information (paragraph 47); 
a photosensing circuit electrically connected to the display panel and the control circuit, and configured to sense the predetermined light beam and convert it into an electric signal (paragraph 42); and 
a data processor electrically connected to the control circuit and the display panel, and configured to process the electric signal acquired by the photosensing circuit through conversion to acquire monitoring data, and display the monitoring data on the display panel (e.g., as per paragraph 
Regarding claim 2:
Akcasu discloses: 
wherein the touch information at least comprises touch position information (as per paragraph 37).
Regarding claim 3:
Akcasu discloses:
wherein the control circuit is configured to, upon the receipt of the touch information from the touch circuit, control a light-emitting unit at a touch position to interrupt a normal display operation and emit the predetermined light beam, and when a touch operation has been completed, control the light-emitting unit at the touch position to perform the normal display operation (paragraph 42, 47, 77). 
Regarding claim 5:
Akcasu discloses:
wherein the predetermined line beam is a green light beam (it could be as per paragraph 67).
Regarding claim 6:
Akcasu discloses: 
wherein the touch circuit comprises a touch layer arranged at a light-exiting side of the display panel and arranged at a position corresponding to the display region (paragraphs 43-44). 
Regarding claim 7:
wherein the photosensing circuit comprises a plurality of optical sensors arranged at a side of the display panel away from the touch layer and each arranged at a position corresponding to the display region (it could be a CCD as per paragraph 53, which would be a plurality of sensors). 
Regarding claim 10:
Akcasu discloses:

Regarding claim 12:
Akcasu discloses:
A data monitoring method applied for the display device according to claim 1, comprising: 
detecting, by the touch circuit, touch information when the display panel is touched by a user, and transmitting, by the touch circuit, the touch information to the control circuit (paragraph 47); 
controlling, by the control circuit, a corresponding light-emitting unit to emit a predetermined light beam in response to the touch information (paragraph 47); 
sensing, by the photosensing circuit, the predetermined light beam and converting it into an electric signal (e.g., paragraphs 76-77); and 
processing, by the data processor, the electric signal acquired by the photosensing circuit through conversion to acquire monitoring data, and displaying the monitoring data on the display panel (e.g., paragraph 78). 
Regarding claim 13:
Akcasu discloses:
wherein the controlling, by the control circuit, the corresponding light-emitting unit to emit the predetermined light beam in response to the 
upon the receipt of the touch information from the touch circuit, controlling, by the control circuit, the light-emitting unit at a touch position to interrupt a normal display operation and emit the predetermined light beam (as per paragraph 67), and when a touch operation has been completed, controlling the light-emitting unit at the touch position to perform the normal display operation (paragraph 77). 
Regarding claim 14:
Akcasu discloses:
wherein the predetermined line beam is a green light beam (it can be as per paragraph 67). 
Regarding claim 15:
Akcasu discloses:
wherein prior to sensing, by the photosensing circuit, the predetermined light beam and converting it into the electric signal, the data monitoring method further comprises receiving, by the photosensing circuit, a control parameter for controlling the optical sensor at the touch position to be turned on or turned off (paragraph 47). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackasu in view of Qiu et al. (US 2017/0035359).
Regarding claim 4:
Ackasu discloses a display device as discussed above.
Ackasu does not disclose:
“wherein the display panel further comprises a plurality of pixel units, each pixel unit comprises a plurality of subpixels capable of emitting light beams in different colors, each subpixel corresponds to one of the light-emitting units, and the predetermined light beam is a light beam emitted by a first light-emitting unit corresponding to a subpixel in a first color.”
(Although Ackasu discloses much of this, Ackasu does not explicitly disclose “subpixels”).
Qiu discloses:
wherein the display panel further comprises a plurality of pixel units, each pixel unit comprises a plurality of subpixels capable of emitting light beams in different colors, each subpixel corresponds to one of the light-emitting units, and the predetermined light beam is a light beam emitted by a first light-emitting unit corresponding to a subpixel in a first color (e.g., paragraph 40).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Ackasu the elements taught by Qiu.
The rationale is as follows:
Ackasu and Qiu are directed to the same field of art.
Although Ackasu describes a display it does not disclose how the different colors are implemented. Qiu provides the necessary details. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 8:
Ackasu discloses a display device as discussed in the rejection of claim 7.
Ackasu does not disclose:
“wherein each optical sensor corresponds to at least one pixel units, and the photosensing circuit further comprises a first reception circuit configured to 
Qiu discloses:
wherein each optical sensor corresponds to at least one pixel units (e.g., paragraph 50), and the photosensing circuit further comprises a first reception circuit configured to receive a control parameter for controlling the optical sensor at the touch position to be turned on or turned off (paragraph 52).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Ackasu the elements taught by Qiu.
The rationale is as follows:
Ackasu and Qiu are directed to the same field of art.
Although Ackasu has a CCD area for fingerprint detection, Ackasu also discloses detecting other health information. Qiu discloses a known way to do this that involves an optical sensor in each green sub-pixel. One of ordinary skill in the art could have included this with predictable results.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackasu in view of Ling (US 2016/0092717).
Regarding claim 9:
Ackasu discloses a display device as discussed above.
Ackasu does not disclose:
“wherein the display panel comprises: a base substrate; a driving circuit layer arranged at a side of the base substrate; the light-emitting units arranged at a side of the driving circuit layer away from the base substrate; and an encapsulation layer arranged at a side of the light-emitting unit away from the base substrate, wherein the optical sensors are integrated into the driving circuit layer, or attached to a side of the base substrate away from the light-emitting units.”
(Although Ackasu discloses many of these elements it doesn’t explicitly show them all in combination).
Ling discloses discloses:
wherein the display panel comprises: a base substrate (Fig. 4: 330a); a driving circuit layer arranged at a side of the base substrate (Fig. 4: 340a); the light-emitting units arranged at a side of the driving circuit layer away from the base substrate (paragraph 87); and an encapsulation layer arranged at a side of the light-emitting unit away from the base substrate, wherein the optical sensors are integrated into the driving circuit layer, or attached to a side of the base substrate away from the light-emitting unit (e.g., Fig. 7: 200). 
It would have been obvious to one of ordinary skill in the art at the time the application as filed to include in Ackasu the elements taught by Ling.
The  rationale is as follows:
Ackasu and Ling are directed to the same field of art.
Ling has a slightly different structure used for the same purpose and shows the necessary details to implement it. One of ordinary skill in the art could have included this with predictable results.

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackasu in view of Liu et al. (US 2015/0342479).
Regarding claim 11:
Ackasu discloses a display device as discussed above.
Ackasu does not disclose:
“wherein the touch information further comprises touch time, wherein the data processor comprises: a second reception circuit configured to receive the electric signal from the photosensing circuit, the electric signal comprising light intensity wave-shaped curves sensed by the photosensing circuit within different time periods; and a data integration circuit configured to integrate the light intensity wave-shaped curves sensed by the photosensing circuit within different time periods in accordance with the electric signal, so as to acquire the monitoring data.”
Liu discloses:
wherein the touch information further comprises touch time, wherein the data processor comprises: a second reception circuit configured to receive the electric signal from the photosensing circuit, the electric signal comprising light intensity wave-shaped curves sensed by the photosensing circuit within different time periods (e.g., Fig. 3A); and a data integration circuit configured to integrate the light intensity wave-shaped curves sensed by the photosensing circuit within different time periods in accordance with the electric signal, so as to acquire the monitoring data (paragraph 57: “average” is integration).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Ackasu the elements taught by Liu.
The rationale is as follows:
Ackasu has one method of determining the pulse rate but Liu shows a known other way that involves integrating the curves. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 16:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He et al. (US 2017/0220838).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694